Citation Nr: 0740707	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral shoulder disability.

2.  Entitlement to service connection for breast cancer.

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression.

4.  Entitlement to service connection for a stomach 
disability.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, which, in pertinent part, granted 
service connection for a bilateral shoulder disability and 
assigned a single 10 percent disability rating, effective 
December 26, 2002, and denied entitlement to service 
connection for the other disorders shown above.  

In June 2007, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Los Angeles 
RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a stomach 
disability and migraine headaches are addressed in the remand 
that follows the order section of this decision.




FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
pain and limitation of motion; movement of the arm is not 
limited to the shoulder level, and there is no malunion or 
nonunion of the clavicle, scapula, or humerus.  

2.  The veteran's left shoulder disability is manifested by 
pain and limitation of motion; movement of the arm is not 
limited to the shoulder level, and there is no malunion or 
nonunion of the clavicle, scapula, or humerus.  

3.  Breast cancer was not present within one year following 
the veteran's separation from active duty, the occurrence or 
aggravation of breast cancer during service may not be 
presumed, and the veteran's current breast cancer is not 
etiologically related to service.

3.  The veteran does not have an acquired psychiatric 
disorder manifested by depression.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability warrants a 
separate 10 percent disability rating, but not higher, 
throughout the entire appeals period.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5201, 5202, 5203 (2007).

2.  The veteran's left shoulder disability warrants a 
separate 10 percent disability rating, but not higher, 
throughout the entire appeals period.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 5202, 5203.

3.  The veteran's breast cancer was not incurred or 
aggravated during service, may not be presumed to have been 
incurred in service, and is not etiologically related to 
active duty service.  38 U.S.C.A. §§ 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  An acquired psychiatric disorder, claimed as depression, 
was neither incurred in nor aggravated by active service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the veteran's claim for an initial rating in 
excess of 10 percent for her bilateral shoulder condition, 
this appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The RO issued a letter in August 2003 that notified the 
veteran of the evidence needed to substantiate her claims for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
she was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, although the RO did not 
specifically request that the appellant submit all pertinent 
evidence in her possession, it did inform her of the evidence 
that would be pertinent and requested that she submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  These statements served to advise the veteran to 
submit any evidence in her possession pertinent to the claims 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the August 2003 letter.  While she has not 
received information regarding the effective date or 
disability rating elements of her claims, with respect to her 
claim for an increased rating, since the claim is being 
granted, the RO will have the opportunity to provide the 
veteran with notice concerning the effective date and 
increased rating elements of the claim prior to implementing 
the Board's decision. With respect to the veteran's claims 
for entitlement to service connection, since the claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore, the veteran is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  The Board 
notes that while complete service treatment records appear to 
be associated with the claims folders, there is no report of 
the veteran's physical examination at separation from active 
duty service contained in the record.  

The Board notes that while the veteran has not been provided 
a VA examination with respect to her claims for service 
connection for depression and breast cancer, the Board finds 
that an examination is not necessary in this case.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  The Court has 
held that the threshold for getting an exam is rather low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the medical evidence of record establishes that the 
veteran currently has breast cancer, the veteran has not 
submitted competent evidence that this disability may be 
associated with service.  Although a claimant's statements 
may sometimes be enough to satisfy this element, the veteran 
has not reported a continuity of symptomatology following her 
period of active duty service almost twenty years prior to 
the manifestation of her disability, and there is no other 
competent evidence that her cancer may be related to service.  
With respect to her claim for entitlement to service 
connection for depression, the medical evidence of record 
does not establish that the veteran has been diagnosed with 
depression or any other psychiatric disorder.  As the record 
also contains sufficient information to make a decision on 
the veteran's claims, the Board finds that VA examinations 
are not necessary in this case.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2007).  

The veteran's bilateral shoulder disability is currently 
rated under Diagnostic Code 5003, for arthritis.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  A 20 percent evaluation is merited for 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).

Diagnostic Code 5203 for impairment of the clavicle or 
scapula provides that malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  These disabilities may also 
be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.  It provides for a 20 percent 
evaluation for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 20 percent evaluation for the minor arm and a 30 percent 
evaluation for the major arm.  Limitation of motion to 25 
degrees from the side warrants a 30 percent for the minor arm 
and 40 percent for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Diagnostic Code 5202 for impairment of the humerus provides 
for a 30 percent evaluation for recurrent dislocation of the 
scapulohumeral joint of the major extremity with frequent 
episodes and guarding of all arm movements, and a 20 percent 
rating for the minor arm; with infrequent episodes and 
guarding of movement only at shoulder level, a 20 percent 
evaluation is appropriate for either arm.  Malunion of the 
humerus, with marked deformity, warrants a 30 percent rating 
for the major arm and a 20 percent evaluation for the minor 
extremity; a 20 percent rating is for assignment for 
malunion, with moderate deformity of either extremity. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

In the September 2003 rating decision on appeal, the veteran 
was granted service connection for a bilateral shoulder 
disability and a single 10 percent disability evaluation was 
assigned, effective December 26, 2002.  As a preliminary 
matter, the Board finds that the veteran should be provided 
separate disability evaluations for each of her shoulder 
disabilities throughout the entire appeals period as each 
joint manifests a separate and distinct disability.  

Private medical treatment records show that the veteran was 
seen in December 2002 with complaints of right arm pain.  In 
May 2003, range of motion of the right shoulder was limited 
to 90 degrees of abduction and the shoulder was painful to 
touch.  Similarly, in April and May 2005, the veteran 
complained of a sore and tender left shoulder.  

In response to her claim for an increased rating, the veteran 
was provided a VA examination in August 2004 to determine the 
severity of her bilateral shoulder disability.  The examiner 
noted that the veteran was right-hand dominant.  She reported 
that her shoulder and neck pain caused her to miss work twice 
a month.  She described the pain in her shoulders and 
trapezius muscles as sharp and often associated with 
fatigability.  Her medications provided pain relief, but 
flare-ups of pain still caused her to miss work and stay in 
bed.  Palpation of the shoulders revealed severe point 
tenderness at the area of the proximal right biceps tendon, 
as well as in the trapezius bilaterally, worse on the right 
than the left.  There was no acromioclavicular tenderness, no 
Sulcus sign, and no apprehension sign.  Range of motion was 
measured with abduction bilaterally to 180 degrees, forward 
flexion on the right to 165 degrees and on the left to 150 
degrees.  This was limited by pain.  External rotation was to 
75 degrees bilaterally and internal rotation was to 90 
degrees bilaterally.  Strength was 5/5 for the deltoids and 
the rotator cuff.  The physical examination was not limited 
by pain, fatigability, lack of endurance, incoordination, or 
weakness.  The veteran stated that with flare-ups, her range 
of motion was limited by pain and fatigability.  X-rays 
appeared normal.  There was no evidence of degenerative 
disease of the acromioclavicular joint or glenohumeral joint.  
The diagnosis was polyarthralgia with nonspecific bilateral 
shoulder strain and trapezius spasm bilaterally.  

More recent private medical records show that in May 2007, 
the veteran was hospitalized for pain in her left shoulder.  
X-rays of the left shoulder showed subtle areas of increased 
bony density, possibly due to osteoblastic metastic disease 
practice.  X-rays of the right shoulder showed mild 
degenerative changes of the glenohumeral joint and no 
evidence of acute abnormality.  The veteran's private 
physician noted that the left upper extremity had full range 
of motion and attributed the veteran's symptoms to her 
underlying malignancy.

The Board finds that an initial rating in excess of 10 
percent is not warranted for the veteran's right shoulder 
disability based on limitation of motion.  During examination 
in May 2003, abduction was limited to 90 degrees.  At the 
veteran's August 2004 VA examination, abduction of the right 
shoulder was full to 180 degrees, and forward flexion was to 
165 degrees.  Internal rotation was full and external 
rotation was only 15 degrees short of normal at 75 degrees.  
While the veteran had pain and trapezius muscle spasms during 
testing, the examiner noted that the examination was not 
limited by fatigability, lack of endurance, inccordination, 
or weakness.  In addition, there was no evidence of further 
reduced limitation of motion on flare-ups.  Recent X-rays 
from May 2007 showed only mild degenerative changes and no 
other abnormalities.  While abduction was decreased in May 
2003, the Board finds that even when all pertinent disability 
factors are considered, the range of motion of the veteran's 
right shoulder disability has most nearly approximated the 
criteria associated with the currently assigned 10 percent 
disability evaluation.  

Similarly, a disability evaluation in excess of 10 percent is 
not warranted for the veteran's left shoulder disbility at 
any time throughout the appeals period.  The veteran 
complained of a sore and tender left shoulder in April and 
May 2005, but during physical examination at her August 2004 
VA examination, abduction was full to 180 degrees and forward 
flexion was to 150 degrees.  External rotation was to 75 
degrees and internal rotation was full to 90 degrees.  X-rays 
of the left shoulder were normal.  As noted above, while the 
examiner noted trapezius muscle spasms, it was noted that 
range of motion measurements were not limited by 
fatigability, lack of endurance, inccordination, or weakness.  
The veteran was hospitalized in May 2007 for her left 
shoulder pain, but her private physician noted that she had 
full range of motion of the left shoulder and that her 
symptoms were due to her breast cancer, and not therefore, a 
result of her service-connected shoulder disability.  The 
medical evidence of record establishes that throughout the 
appeals period, limitation of motion of the veteran's left 
shoulder disability has more nearly approximated the 
currently assigned initial 10 percent disability rating. 

The Board also finds that increased evaluations are not 
warranted for the veteran's left and right shoulder 
disabilities under Diagnostic Code 5003 for arthritis.  In 
this regard, the Board notes that while the veteran has 
complained of flare-ups of pain that have caused her to miss 
work, there is no medical evidence that she has experienced 
incapacitating episodes from her service-connected shoulder 
disabilities.  In addition, it is clear that the veteran does 
not experience nonunion of the clavicle or scapula or a 
deformity of the humerus as required for increased ratings 
under Diagnostic Codes 5202 and 5203.  

Accordingly, the Board finds that the veteran's bilateral 
shoulder disability warrants a separate 10 percent rating, 
but not higher, for each shoulder.  


Service Connection Claims

General Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses and 
malignant tumors, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Breast Cancer

The veteran contends that she incurred cancer of her breasts 
as a result of exposure to asbestos in World War II era 
barracks and other chemicals during her active duty service.  
Service treatment records are negative for evidence of breast 
cancer or evidence that the veteran was exposed to asbestos 
or other chemicals.  During an August 1980 examination, the 
veteran's breasts were negative for abnormalities.

The post-service medical evidence establishes that the 
veteran underwent radiation and chemotherapy for cancer of 
the left breast in 1999 and 2000.  In May 2001 she was 
diagnosed with recurrent left breast cancer and underwent a 
mastectomy.  She was noted to have a family history of breast 
cancer.  In November 2006 a right breast mass was identified 
and she was diagnosed with right breast cancer.  In May 2007, 
X-rays confirmed that the veteran's cancer had metastasized 
to her spine.

Although the medical evidence of record shows that the 
veteran currently has breast cancer residuals, there is no 
post-service medical evidence of this disorder until many 
years after the veteran's discharge from service or of a 
nexus between the veteran's current cancer and her military 
service.  In addition, the veteran has not clearly reported a 
continuity of symptomatology since service.  The record shows 
that she was first treated for breast cancer in 1999, almost 
twenty years after her separation from active duty service.

In essence, the only evidence in support of the veteran's 
claim for service connection for breast cancer are her own 
statements.  None of the extensive medical treatment records 
for this disease suggest that such is due in any way to 
exposure to asbestos, or other chemicals.  The appellant's 
assertions are not competent evidence of an alleged nexus 
between her disability and service since laypersons, such as 
the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Depression

The veteran contends that she has been diagnosed with 
depression as a result of pain from her service-connected 
disabilities.  Service treatment records are negative for 
evidence of depression.  Following an incident of in-service 
head trauma, the veteran was noted to have post-traumatic 
syndrome, but she was provided a neuropsychiatric examination 
in August 1980 and no diagnosis of a psychiatric condition 
was made. Similarly, the veteran was provided a VA 
neuropsychiatric examination one year after her discharge 
from service in June 1982, and while she was noted to have 
personality issues, no diagnosis of any psychiatric condition 
was made.

The Board notes that the only post-service medical evidence 
of depression of record is from an October 2005 private pain 
management evaluation.  The veteran was noted to be positive 
for depression and negative for anxiety.  No psychiatric 
condition was diagnosed at that time.  The record also 
contains no medical evidence of treatment for depression or 
of a formal diagnosis of the condition.

In essence, the only evidence of the current presence of this 
claimed disability is the veteran's own statements.  As noted 
above, this is not competent evidence of a current disability 
since laypersons, such as the veteran, are not qualified to 
render an opinions requiring medical expertise.  See 
Espiritu,  492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


ORDER

The Board having determined that separate 10 percent 
disability evaluations are warranted for the veteran's left 
and right shoulder disabilities, the claim is granted to this 
extent.

Entitlement to service connection for breast cancer is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder claimed as depression is denied.


REMAND

The veteran contends that she incurred a stomach disability 
and migraine headaches as a result of active duty service.  
With respect to the veteran's claim for entitlement to 
service connection for migraine headaches, the Board notes 
that the veteran is currently service-connected for post-
concussive disorder with residual headaches; however, it is 
not clear if her current diagnosis of migraine headaches 
reflects a separate disability secondary to her post-
concussive disorder or instead refers to the headaches 
already associated with her service-connected disability.  
Therefore, a VA examination should be conducted and medical 
opinion must be procured before a decision can be rendered 
with respect to this claim.  

With respect to her claim for a gastrointestinal (GI) 
disorder, the veteran's service treatment records show some 
treatment for a stomach condition during service and in 1983 
shortly after service when she was seen for treatment by VA.  
On that occasion it was noted that the veteran was taking ASA 
medication for her headache disorder.  The assessment was 
questionable viral gastroenteritis versus ASA 
gastroenteritis.  In this regard, the Board notes that the 
appellant claims that her GI disorder developed as a result 
of taking medication for her other disorders, and so should 
be service-connected on a secondary basis.  The Board finds 
that a VA examination and medical opinion as to the etiology 
of the veteran's current stomach disability are necessary 
before deciding the claim of entitlement to service 
connection for a stomach disability.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that she should submit any 
pertinent evidence in her possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO or the AMC should submit the 
claims files to a VA physician with 
appropriate expertise to physically 
examine the veteran, elicit a history 
from her regarding her headache disorder 
and determine whether her migraine 
headaches represent a disorder 
distinguishable fro her service-connected 
post-traumatic headaches.  It should be 
determined whether it is at least as 
likely as not (whether there is a 50 
percent or better probability) that the 
veteran's migraine headaches are 
secondary to her head trauma in service 
or whether they are part and parcel of 
her already service-connected headache 
disorder.  The examination report should 
reflect that the examiner has reviewed 
the evidence contained in the claims 
folders.  The rationale for the expressed 
opinion must also be fully explained.

3.  The RO or the AMC should then submit 
the claims files to a VA physician with 
appropriate expertise to physically 
examine the veteran and determine whether 
it is at least as likely as not (whether 
there is a 50 percent or better 
probability) that any currently present 
GI disorder is etiologically related to 
the symptoms recorded during the 
veteran's service or to the use of 
medication.  Should the answer be the 
latter, the examiner is requested to 
specify the medications, and the 
disabilities for which each was 
prescribed, which were likely to have 
caused or aggravated the GI disorder.  
The examination report should reflect 
that the examiner has reviewed the 
evidence contained in the claims folders.  
The rationale for the expressed opinion 
must also be fully explained.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the appellant's claims based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
N. R. Robin
Veterans Law Judge
 Board of Veterans' Appeals







 Department of Veterans Affairs


